      Case 4:19-cv-04112 Document 25 Filed on 11/29/19 in TXSD Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 In the matter of the Arbitration between:        §
                                                  §
 JANE DOE,                                        §
                                                  §
        Petitioner,                               §
                                                  §
 v.                                               §           CIVIL ACTION NO. 4:19-cv-04112
                                                  §
 MACQUARIE INVESTMENT                             §
 MANAGEMENT BUSINESS TRUST                        §
                                                  §
        Respondent.                               §

      PETITIONER’S NOTICE OF AND OBJECTION TO PAYMENT OF COSTS

       Doe objects to the Court’s November 15 Order (Doc. #16) imposing sanctions against her.

Under 28 U.S.C § 1927—the sole basis for the relief requested in Macquarie’s motion—sanctions

may be “imposed only on offending attorneys; clients may not be ordered to pay such awards.”

Matta v. May, 118 F.3d 410, 413-14 (5th Cir. 1997) (citing Travelers Ins. Co. v. St. Jude Hosp.,

38 F.3d 1414, 1416 (5th Cir. 1994) ). Doe objects that she had no opportunity to challenge either

Macquarie’s entitlement to or the amount of the award.

       Doe also objects to the declarations filed by Ellen Rosen Rogoff (Doc. #24-1) and Linda

C. Schoonmaker (#24-2). These declarations do not substantially comply with 28 U.S.C. § 1746

because they do not state that they are made under penalty of perjury. As a result, they amount to

no evidence.

       Subject to her objections, Doe notifies the Court that it has tendered a check to Macquarie’s

counsel for the amount of costs Macquarie claimed in its submission ($2.30), as ordered by the

Court. See 28 U.S.C. § 1927; see also 28 U.S.C. § 1920.
      Case 4:19-cv-04112 Document 25 Filed on 11/29/19 in TXSD Page 2 of 2



                                                Respectfully submitted,

                                                STURM LAW, PLLC

                                                /s/ Charles A. Sturm
                                                CHARLES A. STURM
                                                csturm@sturmlegal.com
                                                Attorney in Charge
                                                Texas Bar No. 24003020
                                                Federal Bar No. 21777
                                                712 Main Street, Suite 900
                                                Houston, Texas 77002
                                                (713) 955-1800 [Telephone]
                                                (713) 955-1078 [Facsimile]




Appellate Counsel:

David George
BAKER • WOTRING LLP
Texas Bar No. 00793212
Southern District No. 19330
700 JPMorgan Chase Tower
600 Travis
Houston, Texas 77002
Tel. (713) 980-6513
Fax (713) 980-1701
dgeorge@bakerwotring.com




                               CERTIFICATE OF SERVICE

       I certify that this document was served on all counsel of record through the Electronic

Case Filing (“ECF”) System on November 29, 2019.


                                              /s/ Charles A. Sturm
                                             Charles A. Sturm



                                                2
